Citation Nr: 0808933	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected right thigh donor site scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to July 1968.  He was wounded in action in 
Vietnam and received the Purple Heart medal.

Procedural history 

In an April 1969 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas granted 
service connection for a donor site scar of the right thigh; 
a noncompensable (zero percent) disability rating was 
assigned.

The veteran filed an increased rating claim for his service-
connected right thigh scar on May 19, 2003.  This case comes 
to the Board of Veterans' Appeals (the Board) on appeal from 
a March 2004 rating decision of the RO which continued the 
assigned rating at noncompensably disabling.  

This case was remanded by the Board in May 2007 for 
additional evidentiary development.  This was accomplished, 
and in September 2007 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the claim.  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In the March 2004 rating decision which forms the basis for 
this appeal, the RO also denied an increased rating for the 
veteran's service-connected shell fragment wound of the right 
neck with carotid artery involvement, rated 30 percent 
disabling.  In its May 2007 decision, the Board denied an 
increased rating for that disability because 30 percent was 
the highest rating available under the applicable diagnostic 
code. 
The Board granted a separate 10 percent rating for scarring 
associated with the service-connected right neck shell 
fragment wound with carotid artery graft.  To the Board's 
knowledge, the veteran has not disagreed with that decision. 

In a November 2004 rating decision, the RO granted service 
connection for the following: post-traumatic stress disorder 
(PTSD), rated 10 percent disabling; tinnitus, rated 0 percent 
disabling; and bilateral hearing loss, rated  noncompensably 
disabling.  The November 2004 rating decision also denied the 
veteran's claims of entitlement to service connection for 
sleep apnea and sinus problems.  

The veteran filed a notice of disagreement as to the 10 
percent disability rating assigned to his service-connected 
PTSD.  He did not disagree with any other aspect of that 
decision.  A statement of the case issued in January 2005 
increased the veteran's service-connected PTSD to 30 percent 
disabling.  The veteran did not submit a timely substantive 
appeal.  

Accordingly, none of the issues addressed in the November 
2004 RO rating decision is in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected right thigh donor site scar 
is deep and covers a surface area of 60.75 square 
centimeters.

2.  The evidence does not show that the veteran's service-
connected scar is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
service-connected right thigh donor site scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his 
service-connected right thigh donor site scar.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

The Board remanded this issue in May 2007 so that the 
veteran's right thigh donor site scar could be examined.  
This was accomplished via an August 2007 examination at the 
VAMC in Kansas City, Kansas.  The agency of original 
jurisdiction was then to readjudicate the veteran's claim.  
This was done in the September 2007 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated June 12, 2003, which informed the 
veteran "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2003 letter, as well as an additional letter from the AMC 
dated July 3, 2007 [issued subsequent to the Board's May 2007 
remand].  Specifically, the veteran was advised in the June 
2003 and July 2007 VCAA letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the Social Security 
Administration.  The June 2003 letter specifically noted that 
records from the VAMC in Leavenworth, Kansas had been 
received.  Both the June 2003 and July 2007 letters indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claim.

With respect to private treatment records, the June 2003 and 
July 2007 VCAA letters informed the veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Included with the letters were copies 
of VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  

The June 2003 and July 2007 VCAA letters further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  

The July 2007 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
has not been previously submitted, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2007 letter from the 
AMC, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the July 2007 letter 
from the AMC. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the June 2003 VCAA letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the July 2007 letter invited evidence 
that would demonstrate limitations in the veteran's daily 
life and work, such as "statements from employers as to job 
performance, lost time, or other information regarding how 
your condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran, through his 
representative, had actual notice of the applicable 
criteria.  In November 29, 2004 and December 5, 2005 
statements, the veteran's representative specifically 
referred to the pertinent provisions of 38 C.F.R. § 4.118.  
Moreover, the Board's May 2007 decision, which granted a 
separate disability evaluation for the veteran's neck scar, 
contained a detailed discussion of how scars are rated.  It 
is therefore clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded VA scar 
examinations in February 2004 and August 2007.  The reports 
of these examinations reflect that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to this 
issue. 


Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's right thigh donor site scar is currently 
assigned a noncompensable disability rating under 38 C.F.R. § 
4.118, Diagnostic Code 7805 [scars, other]. Diagnostic Code 
7805 allows for rating scars which cause functional loss to 
be rated on limitation of function of the affected part. 

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002]. The veteran's claim dates from May 2003, so only the 
current schedular criteria are applicable.  Cf. VAOPGCPREC 7-
2003.  

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO, Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

Use of Diagnostic Code 7805 is inappropriate in the instant 
case, as the evidence of record indicates that the veteran's 
scar does not produce any limitation of function of the right 
thigh.  The Board has therefore considered other diagnostic 
codes.  

The veteran's scar is not located on the head, face or neck, 
so Diagnostic Code 7800 is inappropriate.  Additionally, 
there is evidence of underlying soft tissue damage, so 
Diagnostic Codes 7802, 7803 and 7804 are also inapplicable, 
as they pertain to superficial scars.  

The Board finds that employment of Diagnostic Code 7801 is 
appropriate in the instant case, as it accounts for the 
veteran's specific scar symptomatology [a deep scar covering 
a surface area greater than 39 square centimeters], and, more 
importantly, allows for assignment of compensable disability 
rating.  

Accordingly, the Board will employ Diagnostic Code 7801.

Analysis

Schedular rating

As detailed above, to warrant a 10 percent rating under 
Diagnostic Code 7801, the veteran's scar must be deep or 
cause limitation of motion and cover an area exceeding 6 
square inches (39 sq. cm.).  

The August 2007 VA examination report demonstrates that the 
veteran's right thigh donor site scar is deep, in that it 
adheres to the underlying tissue and has caused damage 
thereto.  Moreover, measurement of the scar shows a width of 
13.5 centimeters and a length of 4.5 centimeters, which 
calculates to a surface area of 60.75 square centimeters.  
This corresponds to a 10 percent rating, but no more, under 
Diagnostic Code 7801.  

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating was 
filed on May 19, 2003.  In this case, therefore, the relevant 
time period is from May 19, 2002 to the present.  The 
question to be answered by the Board, then, is whether the 10 
percent rating should be assigned from May 19, 2002 to the 
present.

In this case, the Board remanded the claim in May 2007 
because the width of the veteran's service-connected scar had 
not been measured during the February 2004 VA examination.  
The Board is confident the width of the veteran's scar has 
remained constant throughout the period under consideration.  
Accordingly, the 
10 percent rating which the Board is assigning for the scar 
will be effective from May 19, 2002, one year prior to the 
date of the increased rating claim.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In the September 2007 SSOC, the AMC provided the criteria for 
an extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issues on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right thigh donor site scar, and the veteran 
has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's scar in the 
recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected scar causes marked 
interference with his employment.  Indeed, the evidence 
indicates the veteran worked full-time as a commercial 
printer for 35 years subsequent to service, and there is no 
indication from the VA examinations and other reports of 
record that the veteran's service-connected scar was or is so 
severe that it would markedly interfere with his 
employability.  

The Board concludes that the currently-assigned 10 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected right 
thigh donor site scar.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected right thigh 
donor site scar.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating is 
warranted for the veteran's service-connected right thigh 
donor site scar.  To that extent, the appeal is allowed.


ORDER

Entitlement to a 10 percent disability rating for service-
connected right thigh donor site scar is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


